Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,6, 9,11,13,14,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335151 A1 (Swierk) in view of US 10963333 B1 (Nijim).
Regarding claim 1, Swierk teaches 
An information handling system comprising: at least one processor(fig 2; par 35); and a memory coupled to the at least one processor(fig 2; par 36); 
wherein the information handling system is configured to(fig 2; par 44):
detect a problem during a boot of the information handling system(fig 4:404; par 109 "If the main OS fails to boot at block 404, block 405 then determines whether a service OS can ;
transmit telemetry data associated with the problem to at least one remote telemetry server, wherein the at least one remote telemetry server is configured to use the telemetry data and other telemetry data from other information handling systems to iteratively improve diagnostics and fault isolation (fig 5:504; par 113 "At block 504, method 500 includes uploading client device telemetry and/or debug data to backend services 105. For example, the telemetry and/or debug data may be used by backend service 105 to iteratively improve diagnostics and fault isolation.");
receive resolution instructions from the at least one remote telemetry server(fig 5: 505; par 113 "Then, at block 505, method 500 includes any number of remote remediation and service operations performed by backend services 105. Examples of such operations include, but are not limited to, auto dispatch for CR Us, point of need services (such as warranty upsells, warranty upgrades, service offers, etc.), and HDD recovery (with optional reporting of closest location, office, or store available for carry-in service by the user). Other operations may include remote control of one or more components of client device 102, chat support, backup, re-imaging, OS re-install via local factory image or cloud, etc. "); and
implement a resolution of the detected problem based on the resolution instructions(fig 5: 505; par 113 "Then, at block 505, method 500 includes any number of remote remediation and service operations performed by backend services 105. Examples of such operations include, but are not limited to, auto dispatch for CRUs, point of need services (such as warranty upsells, warranty upgrades, service offers, etc.), and HDD recovery (with optional reporting of closest location, office, or store available for carry-in service by the user). Other operations may include remote control of one or more components of client device 102, chat support, backup, re-imaging, OS re-install via local factory image or cloud, etc. ").
However, Although Swierk teaches iteratively improve diagnostics and fault isolation using the telemetry data, Swierk does not specifically go into details on how the telemetry server is configured to analyze the telemetry data.
On the other hand, Nijim teaches 
 An information handling system comprising(fig 5; col 17 ln 19-24): at least one processor; and a memory coupled to the at least one processor(fig 5:504,502; col 17 ln 24-30); wherein the information handling system is configured to(fig 5; col 17 ln 36-45):
detect a problem causing a re-boot of the information handling system(col 9 ln 59-65 “According to an example, a CPE device 102 may reboot a plurality of times within a time period. Telemetry data indicative of the reboots can be communicated to the telematics
engine 206. For example, the telematics engine 206 may collect telemetry data, such as various measurements, readings, performance and component status information, and/or operating condition information.”);
transmit telemetry data associated with the problem to at least one remote telemetry server, wherein the at least one remote telemetry server is configured to analyze the telemetry data and other telemetry data from other information handling systems(col 12 ln 58-61 "For example, the data analyzer 226 can analyze collected data for determining whether a particular issue is associated with certain attributes, such as one or a combination of: certain telemetry data, a particular type of CPE device 102 ( e.g., similar type, similar model), a particular service, a certain network, a certain location, a certain node, a certain software version, certain applications, certain device configurations, etc. That is, the data analyzer 226 is operative or configured to run analytics against certain data for identifying data patterns related to attributes of issues. ");
receive resolution instructions from the at least one remote telemetry server(fig 4A:408; col 16 ln 15-19 “Additionally, at OPERATION 408, the method 400 uses the data analyzer 226 to determine appropriate and optimized troubleshooting steps or instructions”); and
implement a resolution of the detected problem based on the resolution instructions(fig 4B:424; col 16-17 ln 64-4 “One or more troubleshooting steps 306 of the troubleshooting plan 304 can be communicated to the on-device self-healing engine 212, and the on-device self-healing engine can execute one or more of the troubleshooting steps 306 for diagnosing and resolving the identified issue. In some examples, the remote self-healing engine 228 may execute one or more of the troubleshooting steps 306.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk to incorporate the 

Regarding claim 3, Swierk and Nijim teaches,
The information handling system of claim 1, 
Swierk further teaches
wherein the detecting, transmitting, receiving, and implementing are carried out by a Basic Input/Output System of the information handling system.(par 48 "Systems and methods described herein may include a service and support application configured to provide automated services. In some embodiments, client device BIOS level intelligence may be provided to execute self-diagnosis and to assist in automated services. Service capabilities are built into client device BIOS diagnostics pre-boot, service OS on disk, or boot from cloud. Moreover, these capabilities may be integrated with a services backend for automated client device error reporting, tracking, chat, remediation, etc. ")

Regarding claim 5, Swierk and Nijim teaches,
The information handling system of claim 1, 

wherein the information handling system is further configured to:
detect a successful boot of the information handling system that does not include the problem(col 9 ln 59-65 "According to an example, a CPE device 102 may reboot a plurality of times within a time period. Telemetry data indicative of the reboots can be communicated to the telematics engine 206. For example, the telematics engine 206 may collect telemetry data, such as various measurements, readings, performance and component status information, and/or operating condition information."); and
transmit data associated with the successful boot to the at least one remote telemetry server, wherein the at least one remote telemetry server is configured to aggregate the data associated with the successful boot and other data associated with successful boots from other information handling systems(col 17 ln 7-18 "At OPERATION 428, the method 414 uses the on-device self-healing engine 212 or the remote self-healing engine 228 to provide troubleshooting and repair feedback, the feedback including information associated with whether the one or more troubleshooting steps resolved the issue. According to an aspect, the troubleshooting and repair feedback can be stored in the database system 224, and the data analyzer 226 can analyze the feedback data for deriving machine-learned insights that adjust troubleshooting steps 306 and modify how a troubleshooting plan 304 is generated.").

Regarding claim 6, Swierk and Nijim teaches,
The information handling system of claim 1, 
Swierk further teaches
wherein the telemetry data includes a failure count associated with the problem(par 110 "212 In various implementations, BIOS/UEFI may be configured to use a "boot strike count" as part of a failure detection procedure. That is, the number of unsuccessful main OS and/or service OS boot attempts may be kept by 212, BIOS/UEFI and that information may be used by one or more of the aforementioned service and support operations in subsequent boot attempts. ").

Regarding claims 9,11,13,14, they are the method claims that the system claims 1,3,5,6 implement and are rejected for the same reasons.

Regarding claim 17, Swierk teaches,
A telemetry server information handling system comprising: at least one processor(fig 2; par 35); and a memory coupled to the at least one processor(fig 2; par 36); wherein the telemetry server information handling system is configured to(fig 2; par 44):
receive telemetry data from an information handling system(fig 5:504; par 113 "At block 504, method 500 includes uploading client device telemetry and/or debug data to backend services 105. For example, the telemetry and/or debug data may be used by backend service 105 to iteratively improve diagnostics and fault isolation."), the telemetry data being associated with a problem detected during a boot of the information handling system(fig 4:404; par 109 "If the main OS fails to boot at block 404, block 405 then determines whether a service OS can be booted. In some cases, the service OS may be initiated from a memory local to the client device. For example, the service OS may be stored in mailbox 301 or in a ;
use the telemetry data and other telemetry data received from other information handling systems to iteratively improve diagnostics and fault isolation (fig 5:504; par 113 "At block 504, method 500 includes uploading client device telemetry and/or debug data to backend services 105. For example, the telemetry and/or debug data may be used by backend service 105 to iteratively improve diagnostics and fault isolation."); and 
based on the analyzing, transmit resolution instructions to the information handling system(fig 5: 505; par 113 "Then, at block 505, method 500 includes any number of remote remediation and service operations performed by backend services 105. Examples of such operations include, but are not limited to, auto dispatch for CR Us, point of need services (such as warranty upsells, warranty upgrades, service offers, etc.), and HDD recovery (with optional reporting of closest location, office, or store available for carry-in service by the user). Other operations may include remote control of one or more components of client device 102, chat support, backup, re-imaging, OS re-install via local factory image or cloud, etc. "), 
wherein the information handling system is configured to implement a resolution of the detected problem based on the resolution instructions(fig 5: 505; par 113 "Then, at block 505, method 500 includes any number of remote remediation and service operations performed by backend services 105. Examples of such operations include, but are not limited .
However, Although Swierk teaches iteratively improve diagnostics and fault isolation using the telemetry data, Swierk does not specifically go into details on how the telemetry server is configured to analyze the telemetry data.
On the other hand, Nijim teaches 
A telemetry server information handling system comprising(fig 5; col 17 ln 19-24): at least one processor; and a memory coupled to the at least one processor(fig 5:504,502; col 17 ln 24-30); wherein the telemetry server information handling system is configured to(fig 5; col 17 ln 36-45):
receive telemetry data from an information handling system, the telemetry data being associated with a problem detected during a re-boot of the information handling system(col 9 ln 59-65 “According to an example, a CPE device 102 may reboot a plurality of times within a time period. Telemetry data indicative of the reboots can be communicated to the telematics
engine 206. For example, the telematics engine 206 may collect telemetry data, such as various measurements, readings, performance and component status information, and/or operating condition information.”);
analyze the telemetry data and other telemetry data received from other information handling systems(col 12 ln 58-61 "For example, the data analyzer 226 can analyze collected ; and
based on the analyzing(fig 4A:408; col 16 ln 15-19 “Additionally, at OPERATION 408, the method 400 uses the data analyzer 226 to determine appropriate and optimized troubleshooting steps or instructions”), transmit resolution instructions to the information handling system, wherein the information handling system is configured to implement a resolution of the detected problem based on the resolution instructions(fig 4B:424; col 16-17 ln 64-4 “One or more troubleshooting steps 306 of the troubleshooting plan 304 can be communicated to the on-device self-healing engine 212, and the on-device self-healing engine can execute one or more of the troubleshooting steps 306 for diagnosing and resolving the identified issue. In some examples, the remote self-healing engine 228 may execute one or more of the troubleshooting steps 306.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk to incorporate the analysis of telemetry data of Nijim.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nijim -- a need for a solution for the issue of how to troubleshoot issues remotely, reducing the need for a technician to travel on-site(Nijim col 1 ln 23-36) -- with Nijim providing a known method to solve a similar problem. Nijim provides “a 


Regarding claim 18, Swierk and Nijim teaches,
The telemetry server information handling system of claim 17, 
Swierk further teaches
wherein the analyzing includes determining that the problem is associated with a first hardware configuration.( par 77 "In some cases, the application may provide an automated method of hardware exoneration, identifying software versus hardware issues with targeted debug. POST may be used to detect issues during power on sequence, then those results may be used for firmware-based diagnostics for next level of hardware diagnostics. ")

Regarding claim 19, Swierk and Nijim teaches,
The telemetry server information handling system of claim 18, 
Swierk further teaches
wherein the analyzing includes determining that the problem is not associated with a second, different hardware configuration.(par 77 “In some cases, the application may provide an automated method of hardware exoneration, identifying software versus hardware issues with targeted debug. POST may be used to detect issues during power on sequence, then those 

Regarding claim 20, Swierk and Nijim teaches,
The telemetry server information handling system of claim 17, 
Nijim further teaches,
wherein the analyzing includes comparing the telemetry data to known analytics data.(col 12 ln 58-61 "For example, the data analyzer 226 can analyze collected data for determining whether a particular issue is associated with certain attributes, such as one or a combination of: certain telemetry data, a particular type of CPE device 102 ( e.g., similar type, similar model), a particular service, a certain network, a certain location, a certain node, a certain software version, certain applications, certain device configurations, etc. That is, the data analyzer 226 is operative or configured to run analytics against certain data for identifying data patterns related to attributes of issues.")

Claims 2,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335151 A1 (Swierk) and US 10963333 B1 (Nijim), in view of US 20170220404 A1 (Polar).

Regarding claim 2, Swierk and Nijim teaches,
The information handling system of claim 1, 
Nijim further teaches
wherein the resolution includes updating a software of the information handling system to a new software version or rolling back the software to a previous firmware version(col 5 ln 5-10 "An example troubleshooting rule may include an evaluation of a current software version and an action to update the software or to fall back to a previous version ( e.g., if issues are identified with a current version). ").
However, Swierk and Nijim does not specifically teach rolling back a firmware to a previous firmware version
On the other hand, Polar teaches 
wherein the resolution includes updating a firmware of the information handling system to a new firmware version(par 459 "It is to be appreciated that CPU 50, 3332 may be configured to revert back to previous versions of firmware or upgrade to newer versions of firmware in response to a request received from a remote computer (e.g., a commercial facility of the manufacturer or distributor of the IED). ")or rolling back the firmware to a previous firmware version(par 459 "A CPU of the IED, such as CPU 50 or 3332, may be configured to revert to previous version of the firmware if an error or failure is found with a current version of the firmware. In one embodiment, CPU 50, 3332 is configured to downgrade a version of the firmware manually, even if an error or failure is not detected. ").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk and Nijim to incorporate the firmware handling of Polar.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Swierk and Nijim -- a need for a solution for the issue of how to handle firmware errors -- with Polar providing a known method to solve a similar problem. 
Regarding claim 10, it is the method claim that the system claim 2 implements and is rejected for the same reasons.

Claims 4,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335151 A1 (Swierk) and US 10963333 B1 (Nijim), in view of US 20200306970 A1 (Latkar).
Regarding claim 4, Swierk and Nijim teaches,
The information handling system of claim 1, 
However, Swierk and Nijim do not specifically teach resolving issues by applying a security update to a component of the system.
On the other hand, Latkar teaches 
wherein the resolution includes applying a security update to a component of the information handling system.(par 54 "In some embodiments , the license management system 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk and Nijim to incorporate the security update error resolution solution of Latkar.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Swierk and Nijim -- a need for a solution for the issue of “an efficient and centralized way to monitor and manage automation systems on a real - time basis”(Latkar par 2) . -- with Latkar providing a known method to solve a similar problem. Latkar provides “a system for management and monitoring of continuous and robotic process automation bots. In particular, the architecture of the system may comprise a centralized hub which provides various features and functions for bot management and monitoring, such as real - time health status updates , granular logging and notification functions , failure detection and reporting for debugging , bot inventory systems , license management features , or the like .”(Latkar par 4)
 Regarding claim 12, it is the method claim that the system claim 4 implements and is rejected for the same reasons.

Claims 7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335151 A1 (Swierk) and US 10963333 B1 (Nijim), in view of US 20120159238 A1 (Wang).

Regarding claim 7, Swierk and Nijim teaches,
The information handling system of claim 1, 

On the other hand, Wang teaches 
wherein the resolution includes disabling an information handling resource of the information handling system.(par 21 “The progress monitoring process may determine whether a configuration error occurred in one or more of memory 106 and disable the failed memory or the entire node associated with the failed memory so that information handling system 100 in order to avoid a reset of information handling system 100 when an error is detected.” Par 27 “In other embodiments, BIOS 110 may partially disable memory 106 based on the channel associated with the DIMM that has an error.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk and Nijim to incorporate the error recovery process of Wang.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Swierk and Nijim -- a need for a solution for the issue of how to handle configuration errors(Wang par 5) -- with Wang providing a known method to solve a similar problem. Wang provides “a method for recovering from a configu ration error in an information handling system includes con figuring a plurality of nodes in an information handling system, where each of the plurality of nodes includes at least one dual in-line memory modules (DIMM).”(Wang par 7) 
Regarding claim 15, it is the method claim that the system claim 7 implements and is rejected for the same reasons.

s 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160335151 A1 (Swierk) and US 10963333 B1 (Nijim), in view of US 20180004502 A1 (Samuel).

Regarding claim 8, Swierk and Nijim teaches,
The information handling system of claim 1, 
Swierk further teaches, 
wherein the information handling system is further configured to store the telemetry data in BIOS/UEFI’s NVM mailbox (par 44 “In some cases NVM mailbox 301 may serve as a "mailbox" to track issues and other information persistently. As noted above, however, at least a part of the aforementioned service capabilities may be provided via a service OS that is stored at least in part within a designated a partition of HDD 318, and/or on a remote IHS accessible to BIOS/UEFI 212 via network 101.”; Par 49 “Then, BIOS/UEFI 212's NVM mailbox 301 may be used to track issues persistently from BIOS, pre-OS, OS, and/or backend sources.”).
However, although Swierk teaches storing the data in a place accessible by the Extensible Firmware Interface(EFI), Swierk and Nijim do not specifically teach a manufacturer-specific extension of an Extensible Firmware Interface (EFI) System Resource Table (ESRT).
On the other hand, Samuel teaches 
a system for controlling updates and versions of a basic input/output (BIOS) of an information handling system(par 4).
wherein the information handling system is further configured to store the telemetry data in a manufacturer-specific extension of an Extensible Firmware Interface (EFI) System Resource Table (ESRT)( par 36 "Each firmware device using the ESRT update method will add an .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Swierk and Nijim to incorporate the Extensible Firmware Interface (EFI) System Resource Table (ESRT) of Samuel.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Swierk and Nijim -- a need for a solution for the issue of where exactly to put Swierk’s NVM Mailbox within the UEFI to hold onto device information -- with Samuel providing a known method to solve a similar problem. Samuel provides “In one or more embodiments, a system and method for a version control of a basic input/output (BIOS) of an information handling system is provided.”( Samuel par 4)
 
Regarding claim 16, it is the method claim that the system claim 8 implements and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210049063 A1 - Reed - error analysis and solution recommendation system. Generally similar, but Reed’s application date is later than this application.
US 20100313072 A1 - Suffern - responds to system failures by estimating probability of failure for each component by uptime.
US 20200133755 A1  - Bansal -Failure healing system with solution repository, also by Dell/EMC. 
US 20140310222 A1 - Davlos - troubleshooting system with some basic machine learning.
US 20200201706 A1 - M - general error recovery system.
US 20200133820 A1 - Olson - firmware level comparison.
US 20170364406 A1 - Kumar - security patches. Doesn't go into detail about applying the update, just generates solution report.
US 20170177433 A1 - Liang - disabling features that cause crashes.
US 20170235660 A1 - Chana - tests out components individually, related to hardware configuration testing in claims 18-19.
US 10642623 B1 - Righi - uses EFI System Resource Table (ESRT)
US 20160299792 A1 - Calhoun – uses system resource tables, but not in a BIOS/UEFI setting.
US 20200310788 A1 - Zimmer - EFI System Resource Table for firmware dependency information and update information.
US 20200226076 A1 - Liu - EFI system resource table for storing firmware configuration settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113